Order, Supreme Court, New *131York County (Walter Tolub, J.), entered February 4, 2000, which, inter alia, denied plaintiffs motion to set aside the parties’ child support agreement, unanimously affirmed, without costs.
The subject child support agreement was fair and reasonable at the time it was entered into (see, Domestic Relations Law § 236 [B] [3]), and should not be set aside as noncompliant with Domestic Relations Law § 240 (1-b) (h) for having incorrectly stated that, under the Child Support Standards Act, plaintiffs basic child support obligation for the parties’ two children would have been 20% or 25% of the parties’ combined income. We have considered plaintiffs other arguments and find them to be unavailing. Concur — Lerner, Andrias, Saxe, Buckley and Friedman, JJ.